Citation Nr: 1025049	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to medication prescribed for service-connected 
dysthymic disorder.  

2.  Entitlement to service connection for Meniere's disease, also 
claimed as vertigo, to include as secondary to medication 
prescribed for service-connected dysthymic disorder.  

3.  Entitlement to a temporary total rating for convalescent 
purposes pursuant to 38 C.F.R. § 4.30, for the period beginning 
July 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 1987, 
with subsequent service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and April 2008 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In the August 1996 rating decision, the RO, in pertinent part, 
denied a temporary total rating because of treatment for a 
service-connected condition requiring convalescence pursuant to 
38 C.F.R. § 4.30.  The Veteran filed a notice of disagreement 
(NOD) with this denial the same month.  The RO subsequently 
included the issue of entitlement to a temporary total rating in 
a March 1997 supplemental statement of the case (SSOC) addressing 
a claim for an increased rating for postoperative hemorrhoids.  
The cover letter accompanying the SSOC advised the Veteran that 
the RO had not yet received a VA Form 9 regarding the issue of 
entitlement to a temporary total rating.  The Veteran filed a VA 
Form 9 the same month.  The Veteran's representative filed an 
Informal Hearing Presentation (IHP) regarding the claim for a 
temporary total rating in March 1998.  Nevertheless, while an 
April 1998 Board decision granted an increased, 20 percent, 
rating for postoperative residuals, anal fissure, and 
hemorrhoids, that Board decision did not address the claim for a 
temporary total rating.  The Board finds that the Veteran has 
perfected an appeal of his claim for a temporary total rating for 
convalescent purposes pursuant to 38 C.F.R. § 4.30 for the period 
beginning July 11, 1996.  See 38 C.F.R. § 20.200 (2009) (appeal 
consists of a timely filed notice of disagreement and, after 
issuance of a statement of the case, a substantive appeal).  
However, this matter has not yet been addressed in a Board 
decision.  As such, this matter will be addressed herein.  

In the April 2008 rating decision, the RO denied service 
connection for sleep apnea, to include as secondary to medication 
prescribed for service-connected dysthymic disorder, and denied 
service connection for Meniere's disease, also claimed as 
vertigo.  

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  During the hearing, the 
Veteran argued that he thought it was possible that his dizziness 
could also be related to the medication he was taking.  While the 
RO has not considered the Veteran's claim for service connection 
for Meniere's disease/vertigo on a secondary basis, in Roebuck v. 
Nicholson, the United States Court of Appeals for Veterans Claims 
(Court) held that, although there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  As such, the Board has 
recharacterized the claim for service connection for Meniere's 
disease, also claimed as vertigo, as reflected on the title page.  

The Board has considered the fact that the claim for a temporary 
total rating was last addressed by the RO in the March 1997 SSOC, 
and that numerous medical records have been associated with the 
claims file since that time.  However, these records are not 
relevant to the claim for a temporary total rating.  As such, 
remand for consideration of this evidence in connection with the 
claim for a temporary total rating, in the first instance, is not 
required.  See 38 C.F.R. §§ 19.31, 19.37 (2009).

In February and March 2010, subsequent to issuance of the SSOC 
regarding the claims for service connection for sleep apnea and 
Meniere's disease/vertigo, the Veteran submitted additional 
evidence in support of these claims.  This evidence was 
accompanied by a waiver of RO consideration.  The Board accepts 
this evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2009).

Finally, the Board notes that, in January 2010, the Veteran filed 
a claim for service connection for erectile dysfunction as 
secondary to medication prescribed for service-connected 
dysthymic disorder.  The record does not reflect that this claim 
has yet been adjudicated.  The issue of service connection 
for erectile dysfunction, to include as secondary to 
medication prescribed for service-connected dysthymic 
disorder, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for sleep apnea 
and Meniere's disease, also claimed as vertigo, to include as 
secondary to medication prescribed for service-connected 
dysthymic disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran returned to work about two weeks after his July 
1996 surgery, and there is no evidence that such surgery resulted 
in severe postoperative residuals.  


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescent 
purposes pursuant to 38 C.F.R. § 4.30, for the period beginning 
July 11, 1996, have not been met.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.30 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice requirements 
apply to all elements of a claim.

In this case, the Veteran filed his claim for a temporary total 
rating in July 1996, prior to enactment of the VCAA.  He was 
subsequently notified of the general provisions of the VCAA by 
the RO in correspondence dated in August 2007 and January 2008, 
in the context of his claims for service connection for sleep 
apnea and Meniere's disease/vertigo.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims, provided other pertinent information regarding VCAA, and 
included notice consistent with Dingess/Hartman.

Nevertheless, the Veteran has not been provided VCAA notice 
regarding the information and evidence necessary to substantiate 
a claim for a temporary total rating, pursuant to 38 C.F.R. 
§ 4.30.  However, review of the record reflects that he is 
clearly aware of the evidence and information required to 
substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim); see also Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on the 
part of the appellant).  In this regard, in his August 1996 NOD, 
the Veteran included the citation to 38 C.F.R. § 4.30.  
Significantly, the Veteran has been represented by a Veterans 
Service Organization during the pendency of this appeal, and his 
representative also included citation to 38 C.F.R. § 4.30 in his 
March 1998 IHP.  Based on the foregoing, the Board finds that any 
VCAA notice deficiency has not prejudiced the adjudication of the 
claim herein decided.  See, e.g., Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (holding that notice deficiencies are not 
prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).

The record reflects that Veteran is aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of the 
claims file shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate the 
claim herein decided, as pertinent VA treatment records have been 
obtained and associated with his claims file.  The Veteran was 
also provided with VA examination in February 1997.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  As a 
result of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted, effective the date of hospital 
admission or outpatient treatment and continuing for a period of 
one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release. Such 
total rating will be followed by appropriate schedular 
evaluations.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
surgery necessitating at least one month of convalescence, 
surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited), or immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30.

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing 
Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994)).  
In Felden, the Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  Id. 
(citing Webster's Medical Desk Dictionary 606 (1986)).  
Furthermore, the Court has noted that the term "convalescence" 
does not necessarily entail in-home recovery.  Felden, supra. at 
430 (rejecting VA Secretary's argument that the term 
"convalescence" requires housebound medical status).

Factual Background and Analysis

Service connection for hemorrhoids was established in a November 
1993 rating decision.  Records of VA treatment reflect that the 
Veteran underwent lateral sphincterotomy and exploration under 
anesthesia for a posterior midline anal fissure on July 11, 1996.  
The operative note reflects that there were n o complications.  
The record indicates that this was an outpatient procedure.  A 
nursing note from the date of surgery, following the procedure, 
reflects that the Veteran's activity was ad lib.  

The Veteran presented for follow-up treatment on July 17, 1996.  
There was no bleeding, nausea, or diarrhea, although he 
complained of back pain since the operation.  The assessment was 
status post spincterotomy, doing fine, and soreness at the spinal 
puncture site.  During mental health treatment in August 1996, 33 
days after the July 1996 surgery, the Veteran reported that he 
worked from 8am to 5pm and stated that his job was going well.  
During a February 1997 VA examination to evaluate hemorrhoids, 
the Veteran reported that he returned to work about two weeks 
after his July 1996 surgery.  The examiner indicated that he had 
been asked to provide an opinion as to the length of 
convalescence that should be required for the Veteran's surgery, 
and indicated that he would anticipate that a one-month 
convalescence from work, which consisted of heavy lifting, would 
be appropriate.     

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that a temporary 
total rating for convalescent purposes, for the period beginning 
July 11, 1996, is not warranted.  

The Board has considered the fact that the physician who 
performed the February 1997 VA examination opined that he would 
anticipate a one-month convalescence from work following the 
Veteran's surgery.  Nevertheless, the record simply does not 
reflect that the Veteran actually necessitated at least one month 
of convalescence.  Rather, the Veteran himself reported during 
the February 1997 VA examination that he returned to work about 
two weeks after his July 1996 surgery, well short of the one 
month period of convalescence required for a temporary total 
rating.  In addition, the contemporaneous medical records simply 
do not indicate that convalescence was recommended for the 
Veteran; rather, as discussed above, his activities were 
described as ad lib following the July 1996 surgery and he was 
described as "doing fine" less than one week after the surgery.  

In addition, there is simply no competent evidence that the July 
1996 surgery resulted in severe postoperative residuals.  In this 
regard, the operative report noted that there were no 
complications following surgery and the Veteran was discharged 
with activities described as ad lib.  Significantly, the 
assessment during follow-up treatment less than one week after 
the July 1996 surgery was status post sphincterotomy, doing fine.  
Accordingly, there is simply no basis for assignment of a 
temporary total rating for convalescence following the July 1996 
surgery.  38 C.F.R. § 4.30.    

Moreover, the Board notes that the record reflects that the July 
1996 surgery was performed on an outpatient basis, and there is 
no indication that the Veteran was subsequently admitted to the 
hospital.  As such, consideration of a total rating under 38 
C.F.R. § 4.29 is not warranted.  

For all the foregoing reasons, the claim for a temporary total 
rating must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a temporary total rating for convalescent purposes 
pursuant to 38 C.F.R. § 4.30, for the period beginning July 11, 
1996, is denied.

REMAND

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.  

As noted in the introduction, the Veteran has alleged that his 
Meniere's disease/vertigo may be related to medications used to 
treat service-connected dysthymic disorder.  During VA treatment 
in November 2003, he complained of "dizzy symptoms."  The 
impression was that the Veteran might be developing an early 
Meniere's type syndrome; however, the physician noted that, his 
bouts of dizziness did not appear particularly inner ear based by 
history.  The physician noted that the Veteran was taking quite a 
few tranquilizers for depression, which might be contributing 
somewhat to his "dizziness."  The diagnosis following VA ear, 
nose, and throat treatment in May 2006 was endolymphatic hydrops.  

The Veteran was afforded VA examinations to evaluate his claims 
for service connection for sleep apnea and Meniere's 
disease/vertigo in February 2008.  He gave a history of diagnoses 
of sleep apnea, vertigo, and Meniere's disease.  He claimed that 
his sleep apnea was secondary to dysthymic disorder, 
specifically, the medication he took for that disability.  The 
examiner noted that the claims file reflected that the Veteran 
had been evaluated for sleep problems, but that there were no 
symptoms of obstructive sleep apnea, although he was scheduled 
for a sleep study in March.  The Veteran asserted that his 
problem with sleep was from initial stress in service, adding 
that his medications seemed to have a secondary effect.  The 
Veteran reported that he took several medications, one of which 
was zolpidem for sleeping.  The examiner noted that zolpidem was 
a sedative hypnotic used for short-term treatment of insomnia, 
and was contraindicated in patients with sleep apnea.  He added 
that it was not thought to be causing the Veteran's sleep apnea.  
The examiner opined that sleep apnea was not a firm diagnosis.  
In regard to Meniere's disease, the examiner stated that a June 
2005 record of VA treatment alluded to the possibility of the 
onset of early Meniere's, but that this was never established 
based on the stable right hearing loss without further worsening 
and a normal brain MRI.  [Parenthetically, on review of this June 
2005 VA treatment record, the Board finds no mention of early 
Meniere's disease.]  The examiner added that the Veteran's 
dizziness was thought to be secondary to some medications, but 
that there was no further suggestion of a diagnosis of Meniere's 
disease at that time.  

The impression following examination was sleep disorder, 
depression, sleep paralysis, and unilateral sensorineural hearing 
loss, right ear.  The examiner opined that previous ear, nose, 
and throat evaluation had established that the Veteran's vertigo 
was probably secondary to his migraine headaches with associated 
nausea and roaring tinnitus.  In regard to medication, the 
examiner opined that, while he could not say that the use of 
zolpidem did not cause nightmares, he did not think that it 
caused sleep apnea.  He added that zolpidem might cause other 
sleep disturbances or sleep paralysis, but not obstructive sleep 
apnea or sleep apnea.  

On audiological examination, three days later, the audiologist 
acknowledged that the Veteran complained of dizziness and 
spinning during VA treatment in November 2003, and had been 
diagnosed with endolymphatic hydrops.  The audiologist stated 
that vertigo and Meniere's disease were medical conditions, and 
diagnosing medical conditions was beyond the scope of practice 
for an audiologist.  Therefore, she stated that any opinion 
regarding vertigo and Meniere's disease should be addressed by an 
otolaryngologist.  

The Veteran subsequently underwent polysomnograpy in March 2008 
as part of his compensation and pension evaluation.  The 
pertinent impression was obstructive sleep apnea syndrome.

Because VA undertook to provide VA examinations to evaluate the 
claims for service connection, the Board must ensure that such 
examinations are adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

While the February 2008 VA examiner opined that the Veteran's 
sleep apnea was not caused by zolpidem, the record reflects that 
the Veteran is on other medications, in addition to zolpidem, for 
his service-connected dysthymic disorder.  Moreover, while he 
opined that sleep apnea was not caused by zolpidem, he did not 
provide an opinion regarding whether the Veteran had sleep apnea 
which was aggravated by medication used to treat service-
connected dysthymic disorder.  In addition, during the February 
2010 hearing, the Veteran testified that he had problems with 
sleep apnea for over 20 years, and that he had first started 
noticing these problems during service.  The Veteran is competent 
to report a continuity of symptomatology. Charles v. Principi, 16 
Vet. App. 370 (2002).  His February 2010 report of a continuity 
of symptomatology of sleep apnea symptoms suggests a link between 
his current sleep apnea and service.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  However, the Veteran has not been afforded 
a VA examination which addresses the relationship between current 
sleep apnea and service.  

In regard to the claim for service connection for Meniere's 
disease/vertigo, while the February 2008 VA examiner opined that 
a previous ear, nose, and throat evaluation had established that 
the Veteran's vertigo was probably secondary to his migraine 
headaches with associated nausea and roaring tinnitus, the 
examiner did not specifically address whether the Veteran had 
Meniere's disease/vertigo related to service and/or caused or 
aggravated by medications used to treat service-connected 
dysthymic disorder.  The Board notes that, during the February 
2010 hearing, the Veteran testified that he started having 
problems with Meniere's disease/vertigo in 1988, which still 
affected him.  However, he then clarified that he had these 
problems during service.  In light of the foregoing testimony, 
which can also be interpreted as describing a continuity of 
symptomatology of Meniere's disease/vertigo since service, and 
the November 2003 record of VA treatment, the Board finds that a 
new VA examination to evaluate this claim is warranted.  

In addition, the Board notes that the Veteran has submitted 
numerous VA treatment records in support of the claims remaining 
on appeal.  In March 2010, he submitted a March 2010 record of VA 
treatment reflecting that he was seen by the mental health clinic 
in February 2010; however, this record of treatment has not been 
associated with the claims file.  The most recent records of VA 
treatment associated with the claims file by the RO are dated in 
December 2009.  The March 2010 record of VA treatment reflects 
that there are outstanding records of VA treatment which are 
potentially pertinent to the claims remaining on appeal.  As any 
records of VA treatment since December 2009 are potentially 
pertinent to the appeal and within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition, the Board notes that, while the Veteran has been 
provided VCAA notice regarding his claim for service connection 
for Meniere's disease/vertigo on a direct basis, he has not been 
provided VCAA notice which specifically informed him of the 
information and evidence necessary to establish service 
connection for Meniere's disease/vertigo on a secondary basis.  
On remand, the Veteran should be furnished VCAA notice regarding 
his claim of entitlement to service connection for Meniere's 
disease, also claimed as vertigo, to include as secondary to 
medication prescribed for service-connected dysthymic disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are records from the VA 
Central Arkansas Healthcare System, since 
December 2009.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2. The AMC/RO should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to substantiate his claim for 
service connection for Meniere's disease, 
also claimed as vertigo, on a secondary 
basis.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any sleep apnea.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case. A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
current sleep apnea was incurred or 
aggravated as a result of active service; 
or in the alternative, whether it is at 
least as likely as not (50 percent or 
greater probability) that sleep apnea was 
caused or aggravated by medication 
prescribed for service-connected dysthymic 
disorder.  The examiner should review the 
claims file prior to the evaluation.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any current ear disease, to include 
Meniere's disease and/or vertigo.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
otolaryngologist for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the otolaryngologist.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current ear disease, to 
include Meniere's disease and/or vertigo.  
In regard to any diagnosed ear disease, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current ear disease was incurred 
or aggravated as a result of active 
service; or in the alternative, whether it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran's ear 
disease was caused or aggravated by 
medication prescribed for service-connected 
dysthymic disorder.  The examiner should 
review the claims file prior to the 
evaluation. A notation to the effect that 
this record review took place should be 
included in the report of the examiner. All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

6.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


